internal_revenue_service number release date index number -------------------------- -------------------------- -------------------------------------- ------------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - plr-118344-03 date march legend legend h w x ---------------------------------------------------------------------------------------- ----------------------------------------- --------------------- -------------------- ----------------------- y grat a grat b exempt qsst a non exempt qsst a exempt qsst b non exempt qsst b d1 d2 -------------------------- ------------------------ -------------------------------------------- ----------------------- --------------------------------------- ----------------------- ------------------------------------------------- ----------------------- ------------------------------------------------------- ----------------------- ------------------------------------------------- ----------------------- ------------------------------------------------------- ----------------------- -------------------------- -------------------------- -------------------------- -------------------------- ------------------- ---------- -------- ----- ---------- ---------------- plr-118344-03 d3 d4 d5 n1 n2 n3 n4 state dear ------------------------ this responds to your letter dated date on behalf of the taxpayer non exempt qsst a requesting rulings under and d of the internal_revenue_code facts x is a corporation organized under the laws of state it filed an election to be treated as an s_corporation under ' a effective d1 h and w as grantors formed grat a and grat b under the laws of state on d2 for the benefit of y on d2 grat a and grat b acquired n1 shares of x nonvoting common_stock and n2 shares of x voting common_stock the instruments creating the grats provide in part that article from the date of this agreement until the fifth anniversary of the date of this agreement or the grantor s earlier death athe trust term the trustee shall pay to the grantor the aannuitant an aannuity amount article the trust term expires on the fifth anniversary of the date of this agreement and grantor s daughter y or any of her descendants is living the trustee shall divide the trust assets as provided in article plr-118344-03 article if the trust term expires on the fifth anniversary of the date of this agreement and y or any of y s descendants is then living the trustee shall divide the trust assets as follows a the trustee shall first set apart property in an amount equal in value to the grantor s unused generation-skipping tax exemption as defined in article this amount shall be distributed to and held by the trustee of the exempt trusts under article b the balance of the trust assets shall be distributed to and held by the trustee of the nonexempt trusts under article for the benefit of y if and while y is living and her decedents article if y is living at the time the trust estate is received by the trustee the trustee shall hold the property of the trust estate as a separate non exempt trust for the benefit of y under the provisions of this article article the trustee may distribute to or for the benefit of the beneficiary of each non exempt trust so much of the net_income and principal of the trust up to the whole thereof as the trustee determines is required to provide for the beneficiary’s health support maintenance and education in addition the trustee may pay from each non exempt trust any tuition or health care expenses for the benefit of the beneficiary’s descendants provided that such payments are made directly to the educational_institution or health care provider respectively and that such payments are not subject_to the generation-skipping tax article any income of a_trust no distributed in a calendar_year shall be accumulated and added to principal at or prior to the end of such year article the non exempt trust for y shall terminate upon her death article plr-118344-03 the trustee of two or more trusts created by this or any other instrument may merge such trusts if the beneficiary or beneficiaries are the same and the terms of the trusts are substantially the same article the beneficiary or the beneficiary s legal_representative may elect to have sec_1361 of the code apply to one or more of such corporations if such an election is made all provisions of the trust shall be interpreted construed and administered in a manner consistent with the grantor s intention that the trust be treated for all purposes as a qualified_subchapter_s_trust article notwithstanding any provision of this agreement directing otherwise if rules applicable to a qualified_subchapter_s_trust at the time when subchapter_s stock is distributable to the trust in monthly or quarterly installments to or for the benefit of the beneficiary and no distributions of income or principal from the trust go to any other person except the beneficiary during the beneficiary s lifetime on d3 grat a s term expired resulting in exempt qsst a and non exempt qsst a being formed on d4 grat a transferred n3 shares of x nonvoting common_stock to exempt qsst a equaling the grantor s unused gst tax exemption grat a transferred n2 shares of x voting common_stock and n4 shares of x nonvoting common_stock to non exempt qsst a exempt qsst a and non exempt qsst a each filed a qualified_subchapter_s_trust aqsst election under ' d effective d4 on or about d5 h and w allocated their remaining gst_exemption amounts to exempt qsst a on a form_709 united_states gift and generation-skipping_transfer_tax return on d3 grat b s term also expired resulting in exempt qsst b and non exempt qsst b being formed on d4 grat b also transferred n3 shares of x nonvoting common_stock to exempt qsst b equaling the grantor s unused gst tax exemption grat b transferred n2 shares of x voting common_stock and n4 shares of x nonvoting common_stock to non exempt qsst b exempt qsst b and non exempt qsst b each filed a qsst election effective d4 on or about d5 h and w allocated their remaining gst_exemption amounts to exempt qsst b on a form_709 united_states gift and generation-skipping_transfer_tax return non exempt qsst b proposes to merge with and into non exempt qsst a pursuant to article of the grat agreements in addition to the facts discussed above the taxpayer represents the following dollar_figure no additions have been made to non exempt qsst a or to non exempt plr-118344-03 qsst b since initial funding the terms and provisions of non exempt qsst a and non exempt qsst b are substantially identical y is the beneficiary of both non exempt qsst a and non exempt qsst b non exempt qsst a and non exempt qsst b have continuously qualified as qssts since the d4 effective date of their qsst elections x has consistently treated y as the owner of the x stock held by non exempt qsst a and non exempt qsst b and all of y s tax returns have been filed consistent with that status the merger will not change the quality or value of y s interest in either non exempt qsst a s or non exempt qsst b s assets and that it will not confer upon y any additional powers or beneficial interests dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the merger is being proposed to simplify the management and administration of the trusts following the merger the terms of non exempt qsst a will continue to provide that during the life of the current income_beneficiary there shall be only one income_beneficiary of trust any corpus distributed during the life of the current income_beneficiary may be distributed only to the income_beneficiary the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary s death or termination of the trust and upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and all of the income will be distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states law and analysis sec_61 and sec_1001 ruling sec_61 of the code provides that gross_income means all income from whatever source derived sec_61 provides that gross_income includes gains derived from dealings in property plr-118344-03 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in 499_us_554 the supreme court addressed whether a sale_or_exchange has taken place that results in a realization of gain_or_loss under ' of the code the court stated that an exchange of property gives rise to a realization event under ' a if the properties exchanged are materially different consequently the court held that an exchange of mortgages constituted a realization event under ' a because the exchanged interests - loans that were made to different obligors and secured_by different homes - were legally distinct entitlements sec_1361 ruling sec_1361 defines an s_corporation as a small_business_corporation for which an election under ' a is in effect sec_1361 defines asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in ' c or an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qsst with respect to which a beneficiary makes an election under ' d will be treated as a_trust described in ' c a i and the qsst s beneficiary will be treated as the owner for purposes of ' a of that portion of the qsst s s_corporation stock to which the election under ' d applies plr-118344-03 under ' d a the beneficiary of a qsst may elect to have ' d apply under ' d d this election will be effective up to days and two months before the date of the election sec_1361 provides that a qsst is a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary in addition ' d b requires that the trust distribute all of its income within the meaning of ' b currently to one individual who is a citizen or resident_of_the_united_states sec_1_1361-1 provides that the beneficiary of the qsst who is treated as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for the purpose of ' b defining the term asmall business corporation conclusion sec_61 and sec_1001 ruling in the present case the terms and conditions of each of the merged trusts are substantially identical to the terms and conditions of each of the surviving trusts because the property interests and legal entitlements of the beneficiaries will remain unchanged by the proposed mergers it is consistent with cottage savings to find that the beneficiaries’ interests after the proposed mergers will not differ materially from the beneficiaries interests before the proposed merger thus the proposed mergers will not result in the realization of any gain_or_loss or other taxable_event under or of the code to the current trust_beneficiary sec_1361 ruling article of the instrument creating non exempt qsst a and non exempt qsst b allows for a merger of similar trusts only when the trusts have the same income_beneficiary under '1 j the x shares which make up the corpus of non exempt qsst a and non exempt qsst b are treated as directly owned by y any transfer of the x shares pursuant to a merger under article would effectively be a transfer of the shares from y to y therefore inclusion of article permitting the merger of similar trusts did not make either trust ineligible to be a qsst provided that both non exempt qsst a and non exempt qsst b qualified as qssts on the date that non exempt qsst b transferred its x shares to non exempt qsst a the transfer did not terminate non exempt qsst a s qsst election plr-118344-03 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x is a subchapter_s_corporation for federal tax purposes or whether any of the trusts discussed qualify as qssts this ruling is directly only to the taxpayer that requested it sec_6110 of the code provides that if may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely s dan carmody dan carmody senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
